ON MOTION
GAJARSA, Circuit Judge.

ORDER

John P. Turner moves for leave to proceed in forma pauperis. The court considers whether Turner’s appeal should be dismissed for failure to comply with its order in Turner v. United States, 155 F.3d 570 (Fed.Cir.1998).
In Turner v. United States, 155 F.3d 570 (Fed.Cir.1998), the court dismissed Turner’s appeal as frivolous and stated:
Upon filing any future appeal or petition for review in this court without prepayment of the filing fee, Turner is directed to file a separate motion informing the clerk of this pre-filing order and demonstrating good cause why he should be permitted to proceed in forma pauperis.
In this appeal, Turner did not prepay the fee but rather seeks to proceed in forma pauperis. Thus, he was required by our earlier order to file a motion informing the court of the pre-filing order and demonstrating good cause why he should be permitted to proceed in forma pauperis. Turner has not complied with that order.
Furthermore, Turner has not yet paid the $100 sanction imposed by the court on June 23, 2000 in Turner v. United States, 250 F.3d 759 (Fed.Cir.2000) (stating that until $100 sanction is paid clerk shall return to Turner any document submitted). Thus, Turner’s appeal is dismissed.
If Turner wishes for the court to consider reinstating this appeal, he must pay the $250 filing fee plus the $100 sanction within 30 days.
Accordingly,
IT IS ORDERED THAT:
(1) Turner’s motion for leave to proceed in forma pauperis is denied.
(2) The appeal is dismissed.
(3) Each side shall bear its own costs.